DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, claim 1 recites a composition comprising a disintegrator component consisting of only micro-fibrillated cellulose, and an active ingredient. The instant specification states that the active ingredient may be a nutritional component such as a carbohydrate [0050]. The instant specification also states that disintegrator components known in the art include starch [0032]. Since a starch is a carbohydrate, it is unclear if starch falls within the scope of the claims as a carbohydrate active ingredient or whether it is excluded from the claims as a disintegrator component other than micro-fibrillated cellulose. The recitation renders the meets and bounds of the claims unclear because a person of ordinary skill in the art would not be apprised which components are permitted by the claims and which are not. The term disintegrator component is not clearly defined in the instant specification. Since excipients are often multifunctional, a person of ordinary skill in the art would not be apprised of which 
Regarding claims 8 and 9, it is unclear if recitations contained in parenthesis or brackets are limiting on the claim or mere exemplary embodiments of the claims. Examiner suggests removing the parentheses and brackets. Clarification is required. 


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kumar (U.S. 2002/00613335 – provided via IDS dated 11/11/2019).
Kumar teaches a tablet comprising acetaminophen or aspirin, microfibrillated cellulose and magnesium stearate (Example 3). The tablet disintegrated in less than 30 seconds (Table 3). The acetaminophen and aspirin tablets have a hardness of 2.5kp (24.5N) and 6.9kp (67.6N), respectively (Example 3). 

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoine (Controlled release of chlorhexidine digluconate using β-cyclodextrin and microfibrillated cellulose, Colloids and Surfaces B: Biointerfaces, Volume 121, 1 September 2014, Pages 196-205).
Lavoine teaches a composition comprising chlorhexidine (CHX) and microfibrillated cellulose (MFC) (see entire document, particularly §2.2.1, suspension 2). The composition may also include beta-cyclodextrin (βCD) (§2.2.1, suspension 4).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692).
Anan teaches 220 g of mannitol (Dmannitol, Merck Ltd.), 80 g of dry material of 
 

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S. 2002/00613335 – provided via IDS dated 11/11/2019).
Kumar is discussed above as teaching a preparation of drug containing tablets (Example 3). 320 mg of acetaminophen or aspirin, 175 mg of micro-fibrillated/powdered cellulose or microcrystalline cellulose, and 5 mg of magnesium stearate were 
A person having ordinary skill in the art following the teachings of Kumar would have found it prima facie obvious to add the ingredients to the composition in the order they are taught. See also MPEP 2144.04(IV)(C). After the addition of the drug and the micro-fibrillated cellulose, the composition of claim 2 is formed. A skilled artisan would have found it prima facie obvious to increase the amount of active agent from 64% to 80-90% where a higher dose of active agent is desired. MPEP 2144.05(II). Further, a skilled artisan would have found it prima facie obvious to include glycerin as the solvent given the explicit teaching of Kumar.  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692). 
Anan is discussed above. While Anan does not anticipate using 80-90% active ingredient, it would have been prima facie obvious to increase the amount of mannitol to 340g, given that Anan teaches 340 g is suitable (see e.g. example 1). MPEP 2144.05. A skilled artisan would have had a reasonable expectation of success in successfully forming a tablet composition given mannitol is taught to be included at such amount.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 4,659,388. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘388 patent would find it prima facie obvious to include a drug for treating intestinal disorders. See MPEP 2144.06.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,130,584. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘584 patent would have found it prima facie obvious to arrive at the present claims. MPEP 2143.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,828,257 in view of Kumar (U.S. 2002/00613335 – provided via IDS dated 11/11/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘257 patent would have found it prima facie obvious to choose microfibrillated cellulose as the disintegrator given it is taught as a disintegrant by Kumar. Further, it would have been prima facie obvious to choose to include an active agent given Kumar teaches the formulation for use as a drug carrier. 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,214,761. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘761 patent would have found it prima facie obvious to choose from throughout the recited components (i.e. tablet from claim 15, micro-fibrillated cellulose from claim 7) to arrive at the instant claims.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,220,657. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘657 patent would have found it prima facie obvious to choose from throughout the recited components . 

 
Conclusion
No claims are presently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612